Citation Nr: 9900952	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-41 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from an August 1995 
rating decision by the Pittsburgh, Pennsylvania RO whereby 
the rating for the veteran's skin disorder was increased from 
10 to 30 percent.  This case was before the Board in November 
1996 when it was remanded for additional development.


FINDINGS OF FACT

1.  All pertinent evidence necessary to adjudicate the issue 
before the Board has been obtained by the RO.  

2.  The veterans service-connected dermatophytosis of the 
feet is currently manifested by scaling, moist, whitish skin 
with excoriations between all ten toes - with no evidence of 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement - as noted during a September 1998 VA 
examination.


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 30 
percent for dermatophytosis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, to 
include §§ 4.7, 4.118, Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

By rating action of July 1953, the RO granted service 
connection for a skin disorder of the feet, characterized as 
dermatophytosis of the feet, athletes feet and left foot 
fungus, and assigned a 0 percent rating.  This was based on 
service medical records that noted treatment for athletes 
feet and a fungus growth on the left foot.

A VA report of hospitalization dated in April 1983 notes that 
the veteran was admitted for treatment of a combined 
bacterial and fungal infection between his toes.  He was 
given a ten-day course of intravenous antibiotics.  Based on 
these findings, the RO increased the rating for 
dermatophytosis of the feet from 0 percent to 10 percent in 
an August 1983 rating decision.

In March 1994 the veteran submitted a claim for an increased 
rating.  A VA examination report dated in June 1995 notes the 
veteran's complaints of pain, severe itching and excessive 
perspiration between the toes.  Examination revealed 
onychomycosis of all toes.  Erythema, oozing and cracking was 
noted between the toes and on the dorsum of the foot.  The 
examiner also noted findings compatible with dermatophytosis 
on the forearms.  Assessment was active, symptomatic 
dermatophytosis of the feet.  Based on these findings, the RO 
increased the rating for dermatophytosis of the feet from 10 
percent to 30 percent in an August 1995 rating decision.  The 
veteran then continued his appeal.

During a January 1996 RO hearing, the veteran testified that 
he was receiving VA treatment for his service-connected skin 
condition on a monthly basis.  He further testified that 
during flare-ups, he go[es] about once a month for 
treatment.  He stated that during flare ups, the skin between 
the toes becomes crusty and crack[s] and bleed[s].  He 
indicated that his skin becomes red and raw and sometimes 
bleeds.  The veteran further indicated that the skin on his 
feet itches, flakes and oozes.

The evidence of record indicates that pursuant to the Boards 
remand, the RO obtained VA treatment records dated from 
September 1994 to March 1995.  These treatment records note 
that the veteran was seen for complaints of skin disorders on 
his feet, trunk, arms and legs.

The veteran was afforded special VA dermatology examination 
in May 1998.  The examination report notes the veteran's 
history of dermatophytosis and dyshidrotic eczema since the 
1950s.  Examination of the feet revealed significant webbed 
space maceration with a slight discharge.  Dark green to 
black discoloration of the web space skin was noted.  The 
examiner noted significant onycholysis with dystrophy and 
debris.   Lichenified plaques were noted on the instep and 
dorsum of the feet.  Examination also revealed several 
hyperpigmented macules on the upper extremities.  It was the 
examiners opinion that the veteran has

severe dermatophytosis that most likely 
suspends from the onychomycosis which 
[the veteran] has had for years.  He also 
presently has a gram-neg web space 
infection due to the fungal infestation. 
. . . We cannot say today whether the 
rash on his torso is definitely related 
to the dermatophyte, but he clearly has 
complications from the chronic 
dermatophyte infection.

The RO, finding the May 1998 VA examination to be inadequate 
for rating purposes, requested another VA examination.  The 
evidence of record indicates that the veteran was afforded a 
special VA dermatology examination in September 1998.  The 
examination report notes the veteran's complaints of a fungal 
infection between his toes and red, intensely pruritic bumps 
on his bilateral legs.  Examination of the feet revealed 
scaling, moist, whitish skin with excoriations between all 
ten toes.  No erythema or purulent discharge was noted.  
Examination of the legs revealed erythematous papules with 
excoriation and crust as well as areas of hyperpigmentation.  
Assessment was intertriginous dermatitis secondary to fungus 
and red, itchy bump disease.  The examiner stated that the 
veteran suffers from a chronic dermatophyte infection 
involving his toenails.  He further stated that the veteran 
also has chronic dermatitis involving his arms, shoulders 
and legs which are [sic] NOT associated with a dermatophyte 
infection.

Analysis

The veteran contends that an increased rating is warranted 
for his service-connected dermatophytosis of the feet.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible 
 capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  However, on the basis of all examination reports and 
treatment records obtained by VA, the Board finds that an 
increase is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Under 38 C.F.R. Part 4, Diagnostic Code 7813, dermatophytosis 
of the feet is to be rated as eczema in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7806.  Under Diagnostic 
Code 7806, a noncompensable evaluation is warranted when 
there is slight, if any, exfoliation, exudation, or itching 
on a non-exposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation, or itching on an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board concludes that the veteran's current evaluation of 
30 percent fully contemplates the level of disability due to 
his service-connected skin disability.  The Board notes that 
May 1998 and September 1998 VA examination reports fail to 
disclose objective evidence of ulceration, extensive 
exfoliation or crusting attributable to dermatophytosis of 
the feet.  The veteran has not complained of and the evidence 
does not show any objective findings or diagnoses of systemic 
or nervous manifestations attributable to dermatophytosis of 
the feet.  No exceptionally repugnant disfigurement has been 
described.  

The Board notes that the veteran is currently diagnosed with 
skin disorders of the arms, shoulders and legs; however, in a 
September 1998 opinion, a VA examiner stated that these skin 
disorders are not related to the veteran's service-connected 
dermatophytosis of the feet.  Under 38 C.F.R. § 4.14 the use 
of manifestations not resulting from service-connected 
disability in establishing the service-connected evaluation 
is to be avoided.  Under these circumstances, it is clear 
that the preponderance of the evidence weighs heavily against 
the veterans claim; accordingly, an increased rating is not 
warranted.


ORDER

Entitlement to an increased rating for dermatophytosis of the 
feet is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
